Citation Nr: 1038023	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  05-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for melanoma, status post-
excision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

This issue was previously presented to the Board in December 
2008, at which time it was remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board also notes that the issue of entitlement to service 
connection for a right foot disability was remanded within the 
prior December 2008 Board remand.  Within a subsequent April 2010 
rating decision, however, the Veteran was awarded service 
connection for a disability of the 2nd and 3rd metatarsals of the 
right foot.  Because the appellant was awarded service connection 
for this disability, it is no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDING OF FACT

Competent evidence has been presented suggesting a nexus between 
the Veteran's melanoma, status post-excision, and his sunlight 
exposure during military service.  


CONCLUSION OF LAW

The grant of service connection for melanoma, status post-
excision, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision.  

The Veteran seeks service connection for melanoma.  Service 
connection may be awarded for a current disability arising from a 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be awarded for certain disabilities, such as 
malignant tumors, which manifest to a compensable degree within a 
year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107.  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for melanoma or any related skin 
disorder.  He has claimed, however, that he experienced a variety 
of rashes and lesions during his military service in Vietnam.  
Additionally, his January 1970 service separation report of 
medical history is positive for a history of skin disease, and of 
a tumor, growth, lesion, or cyst.  The Veteran has further 
alleged that while he sought treatment for various skin disorders 
during military service, the records of such treatment apparently 
have not been located by VA.  

In order to determine the etiology of any current skin 
disability, the Veteran was afforded a VA dermatological 
examination in October 2009.  The examiner reviewed the claims 
file in conjunction with his examination of the Veteran.  Post-
service, the Veteran was first diagnosed with melanoma in 1994, 
and has had 11-12 melanoma lesions removed since that time, 
according to the Veteran.  On physical examination, the Veteran 
was noted to have a fair complexion, with a post-excision 
surgical scar on the right upper chest.  Various actinic 
keratosis lesions were also present on the Veteran.  Prior to 
service, the Veteran was noted to have grown up in Colorado, with 
a history of frequent sunburns as a child.  In Vietnam, the 
Veteran reported frequent exposure to intense sunlight, with 
resulting sunburns.  After reviewing the claims file and 
examining the Veteran, the examiner concluded he could not 
determine the etiology of the Veteran's melanoma, status post-
excision, without resorting to mere speculation.  The examiner 
stated intense sun exposure is a known risk factor for melanoma 
but, given the fact the Veteran had sun exposure both prior to 
and during military service, the examiner was unable to render an 
opinion.  

After considering the totality of the record, the Board finds 
evidence to be in relative equipoise.  Although a current 
diagnosis of melanoma, status post-excision, has been confirmed, 
a competent medical expert was unable to conclude such a 
disability had its onset during military service or as a result 
of a disease or injury incurred therein.  By the Veteran's 
account, he was exposed to intense sunlight during his military 
service in Vietnam, and was sunburned on a regular basis during 
that time.  The Board notes that the Veteran is competent to 
testify regarding observable symptomatology.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  The Board also finds him to be a credible historian.  
According to the October 2009 VA examination report, the 
Veteran's sun exposure, both prior to and during service, likely 
played a significant role in his subsequent development of 
melanoma; the examiner was not, however, able to differentiate 
the Veteran's sun exposure in service from that exposure prior to 
service.  Thus, the Board finds the evidence to be in relative 
equipoise.  Under these circumstances, the benefit of the doubt 
must be afforded the Veteran, and service connection for 
melanoma, status post-excision, is therefore granted.  




ORDER

Entitlement to service connection for melanoma, status post-
excision, is granted  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


